     Case 2:99-cv-02672-RMT-SH Document 32 Filed 06/02/20 Page 1 of 1 Page ID #:46



     Eric Bensamochan, Bar #255482
 1   The Bensamochan Law Firm
     30851 Agoura Rd # 114
 2   Agoura Hills, Ca 91301
     818-907-5866 (FAX) 818-461-5959
 3   ATTORNEY FOR PLAINTIFF

 4                                      UNITED STATES DISTRICT COURT
                                   FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6   KINGVISION PAY-PER-VIEW LTD                        )
                                                        )
 7                    Plaintiff,      vs.               )   Case No.: 2:99-CV-02672-RMT-SH
                                                        )
 8   JANICE ELLEN ROEBUCK AND JOHN                      )                   RENEWAL OF JUDGMENT
                                                        )
 9   STEWART AKA JACK STEWART, et al,                   )    BY CLERK
                                                        )
10                Defendant,

11    Based upon the application for renewal of the judgment of the original judgment, and pursuant to

12   F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,

13      Judgment in favor of Plaintiff, Kingvision Pay-Per-View, LTD, and against Defendant, Janice Ellen

14   Roebuck, John Stewart aka Jack Stewart and Judith Ann Stewart, individually and dba Murphy’s Café

15   aka Murphy’s, entered on June 18, 2010, be and the same is hereby renewed in the amounts as set forth

16   below:

17            Renewal of money judgment

18                   a. Total judgment                                $      8,500.00

19                   b. Costs after judgment                          $        00.00

20                   c. Subtotal (add a and b)                        $      8,500.00

21                   d. Credits                                       $          0.00

22                   e. Subtotal (subtract d from c)                  $      8,500.00

23                   f.   Interest after judgment(.30%)               $        254.02

24                   g. Fee for filing renewal of application         $        00.00

25                   h. Total renewed judgment (add e, f and g) $           8,754.02

26           June 2, 2020
     Dated: ___________________              CLERK, by _________________________
                                                          __
                                                           ____
                                                           __ ______
                                                                  ______
                                                                  __  __
                                                                       __________
                                                                                _
                                                Deputy
27
                                             Kiry A. Gray,
28                                           Clerk of U.S. District Court



                                              Renewal of Judgment
